Title: From Alexander Hamilton to Otho H. Williams, 13 June 1791
From: Hamilton, Alexander
To: Williams, Otho H.


Trasury DepartmentJune 13. 1791
Sir,
On the receipt of this letter you will be pleased to pay to Mr. Stodder the balance due upon his contract with you for the building and outfit of the revenue cutter, provided you find he has duly complied with the Terms of his engagement.
It is requisite that you transmit to the Treasury a copy of your Contract with Mr. Stodder.
I am   Sir,   Your most Obedt Servant
Alexander Hamilton
Otho H. Williams Esqr
